DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse by telephone and affirmed in the reply filed on 1/28/2022.
Newly submitted claim 23-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 23-24 are directed to a method of using a catalyst where the catalyst comprising a spinel of Mn-doped, Cu-Co could be used as a spinel protective-conducting film on steel interconnects.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Nazarpoor does not disclose, teach or suggest any benefit for use of the disclosed Cu-Mn-X ternary spinel catalysts for direct NO decomposition.  The argument is unpersuasive since it relates to the intended use of the Cu-Mn-X ternary spinel catalyst and not to the product claimed.  
Applicant also argues that the claims presently contains recitations relating to activity for direct decomposition of NOx and activity for direct decomposition at a temperature range of from about 400-650 °C.  This argument is unpersuasive since Peck as presently cited shows that the mere presence of CuOx in Nazarpoor’s spinel suggests that Nazarpoor’s Cu-Mn-X spinel catalyst would necessarily have some direct N2O decomposition at temperatures ranging from 450-600°C and at 500°C.
Applicant also argues that the present specification shows that Mn-doped Cu-Co catalysts exhibit remarkably better direct NO decomposition catalytic activity compared to Cu-Co catalysts.  The argument is unpersuasive because the Office maintains that Nazarpoor explicitly discloses the catalyst comprising Mn and an improvement of Mn-doped Cu-Co catalyst over Cu-Co catalysts is not relevant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nazarpoor et al (WO-2016/203371 submitted in the IDS filed 11/18/2019) and in further view of Peck et al (US 2018/0296978).
	Regarding Claim 1, Nazarpoor discloses a Cu-Mn-X ternary spinel having the formula: CuMn2-yXyO4 where (i) X is selected from the group consisting of Ni, Ti, Al, Mg, Co, Ba, La, Cd, Sn, Y, Zr, and combinations thereof; and (ii) y is a number from 0.01 to 1.99 (see Page 3, Ln 17 to 22).
	Regarding an Mn doped Cu-Co, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where X is any workable or optimum element disclosed by Nazarpoor including Co and expect to produce the ternary spinel catalyst with predictable activity for TWC systems.
Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding the catalyst “having activity for direct decomposition removal of NOx from an exhaust gas stream to N2 and O2”, Peck discloses a catalyst for direct decomposition of NOx comprising CuOx on a metal oxide support such as Co3O4 spinel oxide without presence of a reductant (see [0008]).  Therefore, one of ordinary skill in the art would reasonably expect that Nazapoor’s catalyst which comprises CuOx as part of the spinel would necessarily have at least some activity for direct NOx decomposition.
	Regarding Claim 3, Nazarpoor discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.1-1.5.
	Regarding Claim 4, Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number greater than 1.7 (see Page 3, Ln 27).  Therefore Nazarpoor discloses the catalyst that lies inside the ranges where the formula is MnxCuyCo3.0-x-yO4  and y = 1 and x = 0.01 to 0.3.  
	Regarding Claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where y is in any amount within the range 0.01 to 1.9 including 1.9 and expect to produce his catalyst with predictable activity for TWC systems.
	Regarding Claim 15, Nazarpoor discloses: a Cu-Mn-X ternary spinel having the formula: CuMn2-yXyO4 wherein (i) X is selected from the group consisting of Ni, Ti, Al, Mg, Co, Ba, La, Cd, Sn, Y, Zr, and combinations thereof; and (ii) y is a number from 0.01 to 1.99 (see Page 3, Ln 17 to 22).
Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding a ternary spinel mixed oxide having the formula MnxCuyCo3.0-x-yO4, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where X is any workable or optimum element disclosed by Nazarpoor including Co and expect to produce the ternary spinel catalyst with predictable activity for TWC systems.
Regarding the product by process limitations “made by the method of claim 11”, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Here, the prior art discloses a ternary spinel CuMn2-yCoyO4 where y is from 0.5 to 1.9 which reads on the ternary spinel MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.1-1.5.  Therefore, Nazarpoor discloses the same structure as the instant claim.  In the event any slight differences can be shown between the two ternary spinels, the burden is on Applicant to provide concrete evidence that the difference exhibits unexpected properties compared to the prior art Nazarpoor.  See Ex parte Gray, 10 USPQ2d 1922.
Regarding Claim 21, Peck discloses the CuOx/CO3O4 catalysts that is operable at temperatures lower than about 500°C (see [0027]).  Therefore, one of ordinary skill in the art would reasonably expect that Nazapoor’s catalyst which comprises CuOx as part of the spinel would necessarily have at least some activity for direct NOx decomposition at temperatures ranging from 450 to 600°C.
Regarding Claim 22, Peck discloses the CuOx/CO3O4 catalysts that is operable at temperatures lower than about 500°C (see [0027]).  Therefore, one of ordinary skill in the art would reasonably expect that Nazapoor’s catalyst which comprises CuOx as part of the spinel would necessarily have at least some activity for direct NOx decomposition at 500°C.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nazarpoor and Peck and in further view of Lachman et al (US 5,260,035)
Regarding Claim 16, Nazarpoor discloses a Cu-Mn-X ternary spinel having the formula: CuMn2-yXyO4 where (i) X is selected from the group consisting of Ni, Ti, Al, Mg, Co, Ba, La, Cd, Sn, Y, Zr, and combinations thereof; and (ii) y is a number from 0.01 to 1.99 (see Page 3, Ln 17 to 22).
Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding an Mn doped Cu-Co, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where X is any workable or optimum element disclosed by Nazarpoor including Co and expect to produce the ternary spinel catalyst with predictable activity for TWC systems.
Nazarpoor discloses a catalytic converter comprising the catalyst composition (see Page 28, Claim 40) but does not specifically disclose the catalytic converter comprising a body defining a chamber, the body having an inlet to receive an exhaust gas stream into the chamber, and an outlet to allow the exhaust gas stream to exit the body.
Lachman discloses a catalytic converter comprising a body defining a chamber, the body having an inlet to receive an exhaust gas stream into the chamber, and an outlet to allow the exhaust gas stream to exit the body, and an active material (i.e. catalyst) arranged in the chamber (see Col 3, Ln 10-24).  Lachman discloses the apparatus and system especially suited for conversion of hydrocarbon, NOx, and CO as from auto exhaust and for Denox application (see Abstract and Col 5, Ln 49-52).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalytic converter comprising the catalyst as disclosed by Nazarpoor where the catalytic converter comprises a body defining a chamber with an outlet and inlet and the catalyst disposed in the chamber as disclosed in Lachman in order to use the catalyst for conversion of auto exhaust.
Regarding the language “having activity for direct decomposition removal of NOx from exhaust gas stream” and “a material which comprises Mn-doped Cu-Co to convert NOx to N2 and O2”, these are recitations of functional language in an apparatus or article, Peck discloses a catalyst for direct decomposition of NOx comprising CuOx on a metal oxide support such as Co3O4 spinel oxide without presence of a reductant (see [0008]).  Therefore, one of ordinary skill in the art would reasonably expect that Nazapoor’s catalyst which comprises CuOx as part of the spinel would necessarily have at least some activity for direct NOx decomposition.
Secondly, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim.  See MPEP 2114.II and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the catalyst as described above in Nazarpoor and Lachman teaches all of the structural limitations including the Mn-doped Cu-Co material and the body having an inlet and outlet with the material arranged in the body.  Thus, Nazarpoor and Lachman teaches a catalytic converter with all of the structural limitations of Claim 16 as applied above.
	Regarding Claim 18, Nazarpoor discloses the catalyst CuMn2-yXyO4, y is a number from 0.5 to 1.9 (see Page 4, Ln 2) and therefore lies inside the range where the formula is MnxCuyCo3.0-x-yO4 where y = 1 and x = 0.01-1.5.
	Regarding Claim 19, Nazarpoor further discloses the catalyst CuMn2-yXyO4, y is a number greater than 1.7 (see Page 3, Ln 27) and therefore overlaps with the MnxCuyCo3.0-x-yO4where y = 1 and x = 0.01 to 0.3.
	Regarding Claim 20, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Nazarpoor where y is in any amount within the range 0.01 to 1.9 including 1.9 and expect to produce his catalyst with predictable activity for TWC systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        5/16/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        5/20/2022